

115 HR 3442 IH: Reset Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3442IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Budd introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Oversight and Government Reform, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a study and reconsideration by Congress of certain major rules, and for other purposes. 
1.Short titleThis Act may be cited as the Reset Act of 2017. 2.Government accountability office study of rules (a)In generalThe Comptroller General of the United States shall conduct a study to determine, as of the date of the enactment of this Act— 
(1)how many rules (as such term is defined in section 804 of title 5, United States Code) were in effect; (2)how many major rules (as such term is defined in section 804 of title 5, United States Code) were in effect; and 
(3)the total estimated economic cost imposed by all such rules. (b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to Congress that contains the findings of the study conducted under subsection (a). 
3.Major rules currently in effectIn the case of any major rule (as such term is defined in section 804 of title 5, United States Code) that is in effect on the date of enactment of this Act, for purposes of chapter 8 of title 5, United States Code, the rule shall be deemed to be a major rule for which a report was submitted under section 801(a)(1) of such title on the date the report under section 2 is submitted, and the provisions of such chapter shall apply for purposes of providing for a period of review in which a joint resolution of disapproval may be enacted. 